[J-27-2022] [MO: Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 18 WAP 2021
                                                 :
                      Appellee                   :   Appeal from the Order of the
                                                 :   Superior Court entered November
                                                 :   20, 2020 at No. 1734 WDA 2019,
               v.                                :   reversing the Order of the Indiana
                                                 :   County Court of Common Pleas
                                                 :   entered October 15, 2019 at No.
 NATHANIAL RAY PRICE,                            :   CP-32-CR-0001267-2016, and
                                                 :   remanding.
                      Appellant                  :
                                                 :   ARGUED: April 13, 2022


                                  DISSENTING OPINION


JUSTICE MUNDY                                            DECIDED: OCTOBER 19, 2022
       On October 26, 2016, victims Timothy Gardner and Jacqueline Brink were

murdered in their home. The Pennsylvania State Police quickly identified Nathanial Price

(Appellant), Justin Stevenson, and Isiah Scott as suspects in the murders. As part of their

investigation, the State Police applied for a search warrant for Appellant’s cell phone

records. The Affidavit of Probable cause in support of the search warrant application

stated, in relevant part, “[i]nvestigators learned [Appellant’s] phone number, and he was

later taken into custody. The phone number listed on this Search Warrant Application is

724-762-3802 and is the number that is associated to Nathaniel PRICE.” Omnibus

Pretrial Mot. for Relief, 9/1/17, Ex. D. The trial court issued the search warrant, and the

State Police obtained the cell phone records. Appellant filed an Omnibus Pretrial Motion

for Relief requesting, inter alia, the trial court suppress the records on the grounds that

the Affidavit failed to state probable cause. In response, the Commonwealth argued, inter
alia, that even if the Affidavit lacked probable cause, the cell phone records should not be

suppressed due to the inevitable discovery doctrine. Br. in Opp’n to Def.’s Omnibus

Pretrial Mot., 3/15/19, at 30 (“the contents of such records should not be suppressed

because such information was obtained via multiple lawful sources.”). After a hearing,

the trial court, who was also the issuing authority, suppressed the cell phone records,

finding the Affidavit “did not provide the issuing authority with a substantial basis to

conclude that probable cause existed” to obtain the records. Op. and Order of Ct.,

10/15/19, at 29-30 (footnote omitted).

       The Commonwealth filed an appeal of the trial court’s suppression order pursuant

to Pa.R.A.P. 311(d). In its Pa.R.A.P. 1925(b) statement of issues complained of on

appeal, the Commonwealth set forth its issue as:

              The Trial Court erred as a matter of law and abused its
              discretion in granting Defendant’s Motion to Suppress when
              the Trial Court ruled that “the Affidavit did not provide probable
              cause for issuance of the Search Warrant …” (See paragraph
              10 of Order of Court dated 10/15/2019 and page 29 of the
              Opinion and Order of Court dated 10/15/2019).
Pa.R.A.P. 1925(b) Statement, 12/9/19, at 1.        In its brief to the Superior Court, the

Commonwealth argued, inter alia, that, even though the Affidavit inadvertently omitted

information explaining how the police obtained Appellant’s phone number, the police in

fact possessed that information at the time of the issuance of the “allegedly deficient”

warrant (namely a post-murder interview with Appellant). Thus, the Commonwealth

argued that the recovery of Appellant’s cell phone records was inevitable.

Commonwealth v. Price, 244 A.3d 1250, 1253 (Pa. Super. 2020), appeal granted, 259

A.3d 888 (Pa. 2021) (per curiam). The Superior Court agreed, determining that, “even if”

the Affidavit did not provide sufficient probable cause, Appellant’s cell phone records were

“nonetheless admissible under the doctrine of inevitable discovery.” Id. at 1254. The

court held that, even though the Commonwealth’s 1925(b) statement did not specifically


                            [J-27-2022] [MO: Donohue, J.] - 2
mention the inevitable discovery doctrine, it constituted a “subsidiary issue to its probable

cause issue” pursuant to Pa.R.A.P. 1925(b)(4)(v) and was, therefore, not waived. Id. at

1253 n.1.

       This Court granted allocatur to address the following issue:

              Did the Superior Court err in reversing the order entered on
              October 15, 2019, at paragraph 10 thereof, relating to the
              suppression of the search warrant issued on October 28,
              2016, at 1:15 P.M., which search warrant failed to state
              probable cause within the four-corners of its affidavit, on the
              basis of inevitable discovery, inasmuch as inevitable
              discovery was outside of that raised in the concise statement
              pursuant to Pa.R.A.P. 1925 and, by so doing, the Superior
              Court went outside the four-corners of such search warrant
              affidavit?
Commonwealth v. Price, 259 A.3d 888 (Pa. 2021) (per curiam). The Majority answers

this question in the affirmative, determining that “[t]he Superior Court erred in ruling that

inevitable discovery was a ‘subsidiary issue’ under Pa.R.A.P. 1925(b)(4)(4).” Maj. Op. at

18. As I believe the Commonwealth’s 1925(b) Statement properly includes the inevitable

discovery issue, I respectfully dissent.

    If, after an appellant files a notice of appeal, a judge requires clarification of the errors

complained of, the judge may direct the appellant to file a statement of matters

complained of on appeal.        Pa.R.A.P. 1925(b).      The Rule 1925(b) statement shall

“concisely identify each error that the appellant intends to assert with sufficient detail to

identify the issue to be raised for the judge” but “should not be redundant or provide

lengthy explanations as to any error.” Pa.R.A.P. 1925(b)(ii), (iv). The purpose of a Rule

1925(b) statement is to “facilitate appellate review and to provide the parties and the

public with the legal basis for a judicial decision.” Commonwealth v. Rogers, 250 A.3d

1209, 1224 (Pa. 2021).




                             [J-27-2022] [MO: Donohue, J.] - 3
      In Rogers, this Court addressed the Superior Court’s finding that a defendant

waived his weight of the evidence claim for lack of development in his Rule 1925(b)

statement. Id. at 1222. In reviewing the defendant’s claim that the Superior Court erred,

we reviewed the defendant’s post-sentence motion, where he set forth his weight of the

evidence claim in detail. Id. We observed that the defendant’s weight of the evidence

claim was clear from the record and the trial court had no difficulty understanding the

issue and addressed it in its opinion.    Id. at 1225.   Thus, we determined that the

defendant’s 1925(b) Statement was a good faith attempt to comply with the rule and did

not prevent meaningful appellate review. Id. Accordingly, we concluded the Superior

Court erred in finding the issue waived and remanded for the court to address the

substance of the defendant’s claim.

      Likewise, in Commonwealth v. Laboy, 936 A.2d 1058 (Pa. 2007), this Court

reversed the Superior Court’s finding of waiver of a defendant’s weight of the evidence

claim. We held that the Superior Court should have substantively reviewed the issue as

the evidentiary issue was relatively sparse, the case was relatively straightforward, and

the trial court readily apprehended the defendant’s claim and addressed it in substantial

detail. Laboy, 936 A.2d at 1060. The factors the Court took into consideration were all

outside of the text of the defendant’s 1925(b) statement. See also Commonwealth v.

Smyser, 195 A.3d 912, 916 (Pa. Super. 2018) (applying Laboy to an appellant’s boiler




                           [J-27-2022] [MO: Donohue, J.] - 4
plate 1925(b) statement).1,2     Based on the Courts holdings in Rogers and Laboy,

appellate courts have looked beyond the face of a 1925(b) statement in determining if an

appellant has waived an issue.

       Unlike in Rogers and Laboy, here the Majority refuses to look beyond the face of

the Commonwealth’s 1925(b) Statement.                Instead, the Majority quotes the

Commonwealth’s 1925(b) statement as raising a single issue of whether the trial court

“erred as a matter of law and abused its discretion …. [when it] ruled that the Affidavit did

not provide probable cause for issuance of the Search Warrant.” Maj. Op. at 14 (quoting

Pa.R.A.P. Rule 1925(b) Statement, 12/9/19, at 1). The Majority thus frames the issue as

“whether an application of the inevitable discovery doctrine is ‘included’ within the issue

of the existence of sufficient probable cause to support the issuance of a warrant and is

thus a subsidiary issue not waived on appeal.” Id. at 15. By framing the Commonwealth’s

issue so narrowly, the Majority interprets the Commonwealth’s 1925(b) Statement as

solely challenging the suppression court’s probable cause finding. When read as a whole,

however, it is clear the Commonwealth was challenging the suppression court’s grant of

Defendant’s motion to suppress generally and not solely the court’s probable cause


1The Majority rejects the Commonwealth’s reliance on Rogers and Laboy because neither
case involved the interpretation of the definition of a subsidiary issue under Pa.R.A.P.
1925(b)(4)(v) and instead focused on the question of whether the brevity of an Appellant’s
1925(b) statement hindered meaningful appellate review. Maj. Op. at 12 n.4. I
respectfully disagree and find our holdings in those cases informative to our analysis of
the case sub judice. The core issue in all three cases is whether an appellant’s 1925(b)
statement was so deficient that it resulted in an issue being waived. As such, it is
appropriate for the Court to consider similar factors.
2While the trial courts in Rogers and Laboy addressed the respective defendant’s weight
of the evidence claim in their 1925(a) opinions, the trial court’s decision to address or not
address an issue in its 1925(a) opinion is not determinative of the question of waiver. See
Commonwealth v. Parrish, 224 A.3d 682, 700 (Pa. 2020) (“[T]he mere fact that a court
has authored an opinion addressing potential appellate issues does not excuse an
appellant from complying with Pa.R.A.P. 1925(b).”).


                            [J-27-2022] [MO: Donohue, J.] - 5
determination. See Pa.R.A.P. Rule 1925(b) Statement, 12/9/19, at 1 (“The Trial Court

erred as a matter of law and abused its discretion in granting Defendant’s Motion to

Suppress when the Trial Court ruled that ‘the Affidavit did not provide probable cause for

issuance of the Search Warrant . . .’”) (emphasis added).

         In its brief filed in opposition to Appellant’s suppression motion, the Commonwealth

argued the inevitable discovery doctrine applied to Appellant’s cell phone records. It

argued that even if the suppression court found that probable cause for the search warrant

was lacking, the court should not suppress the records because they “would have

inevitably been recovered from both the Defendant’s physical phone and the cell phone

records of Codefendant-2 recovered via valid search warrant.” Br. in Opp’n to Def.’s

Omnibus Pretrial Mot., 3/15/2019, at 30.          In front of the suppression court, the

Commonwealth further argued that the records should not be suppressed because they

were “obtained via multiple lawful sources.”       Id.   As the Commonwealth raised the

inevitable discovery issue in front of the suppression court, the court was aware of the

Commonwealth’s position that the court should have denied Appellant’s motion to

suppress on that basis. Therefore, when the Commonwealth filed its notice of appeal,

the suppression court was on notice that the inevitable discovery question was a potential

issue.    When taking this background into consideration, the Commonwealth’s 1925(b)

Statement constituted a “good-faith attempt to comply with Rule 1925’s concision

requirement, and that it did not prevent meaningful appellate review.” Rogers, 250 A.3d

at 1225. The Superior Court therefore correctly addressed the substance of the

Commonwealth’s inevitable discovery argument.

         In a concurring opinion in Rogers, I expressed concern that “[i]f the question of

waiver is going to be a subjective one where appellate courts look beyond the face of an

appellant’s Rule 1925(b) statement and consider other parts of the record . . . then the




                              [J-27-2022] [MO: Donohue, J.] - 6
bright line waiver rules we set out in [prior cases] are unnecessary and unfair.” Id. at

1226-27 (Mundy, J., concurring). I suggested that we should set out an objective standard

for when appellate courts should look beyond the face of a Rule 1925(b) statement when

determining waiver. Id. at 1227. The Majority’s focus on only part of the Commonwealth’s

1925(b) statement and failure to look at the record as a whole in the case sub judice is

the type of situation I was concerned of in Rogers. The failure of the Court to set out

specific objective standards for when it will look beyond the face of a 1925(b) statement

creates unpredictability in the appellate process. An appellant will be unable to determine

if they complied with the rule until the appellate court makes its determination, by which

time it will be too late for the appellant to correct any omissions. Further, the apparent

arbitrariness of the Court’s decision of whether or not to look beyond the face of a Rule

1925(b) statement breeds a sense of unfairness in the appellate process, with the Court

granting some appellants this consideration while denying it to others, in this case the

Commonwealth, without explanation. In my view, if the Court is willing to look beyond the

face of a 1925(b) statement in some instances, we should do so in every case. As the

Majority does not grant the Commonwealth the same consideration it granted the

defendant in Rogers, I respectfully dissent.




                            [J-27-2022] [MO: Donohue, J.] - 7